Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/05/2020.  The examiner notes that group II, claim 12 was originally restricted.  Due to claim amendment where claim 12 now depends on claim 5 this claim will be examined here.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the phrase “A coating composition comprising a component selected from the group consisting of” with the group being a macromolecule or a poly ethylene biotin.  Claim 5 depends on claim 1.  Claims 6-9 and 12 depend on claim 5.  Claim 5 recites a macromolecule with a different Markush structure than the macromolecule of th paragraph rejection and claims 5-9 and 12 do not further limit the claim limitations.  As this rejection is applied to claim 1 it currently applies to all rejected claims dependent on claim 1.
Claim 7 is rejected for using the abbreviations of CTZDA and AEHS in the list of possible compounds.  The full name of these compounds is not listed in the specification.
Claim 8 is rejected for using the abbreviations NEt2 portion in the compound –SO2-C6H2(NO2)2(NEt2)in the list of possible compounds.  The full name this compound is not listed in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starzl et al (US 2001/029050 A1).
Regarding claim 1 Starzl teaches a coating with the limitations of part B of claim 1.  Starzl teaches a coating composition (abstract).  Also see fig. 1 on page 1 for substrate and coating. One of the layers polyethylene glycol, aminoethyl ether groups and biotin.  See claim 8 and p 58-59.  This covers the limitations of claim 1 part B.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikitenko al (US 2016/0090439 A1).
Regarding claims 1-12 Nikitenko teaches a coating composition.  See abstract. The coating has a macromolecule matching part A of claim 1. See below.
The coating contains a macromolecule that has dimethylsiloxane units, p 22 for description of siloxane portion.
The macromolecule also contains substituted methylsiloxane monomers matching the Markush structure of claim 1 part (b). See p 18.  In particular the monomer has a NH-C(O) bond with a lone pair of electron son the nitrogen.  See P 22. The group 
The pendent group may also contains polyamino amides of several types, see p 82. See p 98-99 for other examples of biologically active residue.
As the coating has a siloxane component/backbone this may be considered a lubricating coating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771